Exhibit SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 2, 2008, by and among STEVEN POSNER IRREVOCABLE TRUST, U/T/A (the “Purchaser”), and FIRSTWAY ENTERPRISES, INC., a Delaware corporation (the "Company"). W I T N E S S E T H: WHEREAS, the Company has acquired 100% of the outstanding membership interests of U.S. Imaging Holdings, LLC, a Nevada limited liability company ("U.S. Imaging"); and WHEREAS, as a consequence of its acquisition of U.S. Imaging, the Company will be engaged in the diagnostic imaging business through the operations of three wholly owned subsidiaries of U.S. Imaging; and WHEREAS, the Company requires additional capital to operate its diagnostic imaging business; and WHEREAS, Purchaser wishes to purchase from the Company, and the Company wishes to sell and issue to Purchaser, certain securities of the Company, upon the terms and subject to the conditions set forth below. NOW, THEREFORE, in consideration of the foregoing premises, which are true and correct and are incorporated herein, and the mutual covenants and agreements hereinafter contained, the Parties hereby agree as follows: 1.SALE AND PURCHASE OF SECURITIES. 1.1.Transaction. Upon the terms and subject to the conditions contained herein, at the Closing, as provided in Section 4 below, the Company shall sell, issue and deliver to the Purchaser, and the Purchaser shall purchase from the Company, free and clear of all liens, claims, charges, restrictions or encumbrances of any kind or nature (“Liens”), the following authorized but unissued securities of the Company:i) a convertible debenture, in the face amount of $1,000,000, bearing interest at 12% per annum; such debenture (the "Debenture") shall be in substantially the form of Exhibit A attached hereto; and ii) Series A Stock Purchase Warrants to purchase up to 5,555,555 shares of the common stock of the Company, at a price of $.24 per share and Series B Stock Purchase Warrants to purchase up to 5,555,555 shares of common stock at a price of $.30 per share; such warrants (the "Warrants") shall be in substantially the form of Exhibit B attached hereto.The Debenture and the Warrants are collectively referred to herein as the "Purchased Securities." 1.2.Purchase Price.The aggregate cash purchase price for the Purchased
